Citation Nr: 1328884	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  13-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder to include ischemic heart disease, coronary artery disease (CAD), and congestive heart failure (CHF) claimed as the result of herbicide exposure.  

2.  Whether the Veteran submitted a timely notice of disagreement (NOD) with the February 2009 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1953 to March 1980.  

In February 2009, the St. Petersburg, Florida, Regional Office (RO), in pertinent part, denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 RO decision which denied service connection for CAD claimed as the result of herbicide exposure.  In June 2011, the Veteran submitted NODs with both the February 2009 rating decision and the denial of service connection for CAD.  In June 2011, the RO determined that the Veteran had not submitted a timely NOD with the February 2009 rating decision.  In June 2011, the Veteran submitted a NOD with the June 2011 determination.  In February 2013, the RO issued a statement of the case (SOC) to the Veteran which addressed the issue of service connection for CAD.  In March 2013, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for CAD.  

In July 2013, the Veteran submitted a Motion to Advance on the Docket.  In August 2013, the Board granted the Veteran's motion.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for CAD as entitlement to service connection for a cardiovascular disorder to include ischemic heart disease, CAD, and CHF claimed as the result of herbicide exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that service connection for a cardiovascular disorder secondary to his in-service herbicide exposure is warranted as he was in both Vietnam and Thailand and was exposed to herbicides while stationed in Southeast Asia and at Elgin Air Force Base, Florida.  In his October 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he had been in the Republic of Vietnam from November 9, 1965, to December 9, 1966.  An undated written statement from the Veteran received in November 2010 conveys that: he had been stationed in Thailand with the Air Force's 8th TAC; had spent between seven and ten days in Saigon, the Republic of Vietnam, on his way to Thailand and another seven days in Saigon on his way back to the United States; and the C-123 aircraft which he repaired had been used to spray herbicides in the Republic of Vietnam.  In his June 2011 NOD, the Veteran reiterated that he had been in Saigon, the Republic of Vietnam, twice during active service.  He reported further that he had been exposed to herbicides while performing maintenance on F-4 aircraft which had flown "through the herbicide spray" in Southeast Asia and while working on C-123 engines with the Air Force's 46th Test Wing at Elgin Air Force Base, Florida.  He clarified that he had "retrofitted and modified these herbicide soaked engine[s] for a lot of years."  

In a September 2012 written statement, the Veteran reported that he had served with the Air Force's 8th Fighter Squadron at Ubon Royal Thai Air Force Base (RTAFB) between December 1964 and December 1965.  He stated that the air base's perimeter had been sprayed with herbicides to kill obstructing vegetation while he worked in the base engine shop located "fairly close to the perimeter fence."  
In January 2011, the RO contacted the Defense Personnel Records Information Retrieval System (DPRIS) and requested verification of the Veteran's layovers in Saigon, the Republic of Vietnam.  In March 2011, the DPRIS stated that it could not verify the Veteran's flights to and from Thailand and any associated layovers as it was "not a records repository" for such flight manifests and other relevant travel documentation.  In October 2012, the RO again contacted DPRIS and requested information as to the location of the engine shop at Ubon RTAFB.  In October 2012 DPRIS stated that it did not have access to maps and other documentation of the location of the engine shop at Ubon RTAFB.  The record does not reflect that additional action was undertaken to either verify the Veteran's presence in the Republic of Vietnam during layovers on his way to and from Thailand or to identify the location of the engine shop at Ubon RTAFB.  

The Veteran's Air Force service personnel records indicate that he served at Ubon RTAFB between December 1966 and January 1968.  

VA should obtain all relevant military and other governmental documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In June 2011, the Veteran submitted a NOD with the RO's determination that he had not submitted a timely NOD with the February 2009 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the National Archives, the Air Force, and/or any other appropriate records repository and request that it forward (1) copies of all relevant documentation pertaining to the Veteran's flights and other transportation to Ubon RTAFB in 1966 and his return to the Unites States in 1967 or 1968 for incorporation into the record and (2) a copy of a map or other documentation at to the location of the engine shop at Ubon RTAFB.  If no relevant documentation is identified, a written statement to that effect should be prepared for incorporation into the record.  

2.  Issue a SOC to the Veteran and his accredited representative which addresses the issue of whether the Veteran submitted a timely NOD with the February 2009 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

3.  Then readjudicate the issue of service connection for a cardiovascular disorder to include ischemic heart disease, CAD, and CHF claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

